Exhibit 21 Kona Grill, Inc. List of Subsidiaries Name of Company State of Incorporation State(s) of Qualification Kona Restaurant Holdings, Inc. (1) Delaware Kona Macadamia, Inc. (2) Delaware Alabama Colorado Connecticut Florida Georgia Hawaii Indiana Louisiana Ohio Michigan Missouri Nevada New Jersey Tennessee Kona Sushi, Inc. (2) Arizona California Idaho Illinois Minnesota Nebraska Virginia Kona Texas Restaurants, Inc. (2) Texas Kona Baltimore, Inc. (3) Kona Grill International Holdings, Inc. (2) Kona Grill International, Inc. (4) Kona Grill Puerto Rico, Inc. (4) Delaware Delaware Arizona Arizona Maryland Puerto Rico (1) Wholly owned subsidiary of Kona Grill, Inc. (2) Wholly owned subsidiary of Kona Restaurant Holdings, Inc. (3) Wholly owned subsidiary of Kona Macadamia, Inc. (4) Wholly owned subsidiary of Kona Grill International Holdings, Inc.
